Citation Nr: 1022155	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  09-02 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection residuals of frostbite 
of the bilateral lower extremities, claimed as peripheral 
neuropathy.

2.  Entitlement to service connection for skin cancer, 
bullous pemphigoid, including as due to exposure to Agent 
Orange and Dichloro-Diphenyl-Trichloroethane (DDT).

3.  Entitlement to an initial, compensable rating for 
service-connected intertrigo.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D.J. Drucker
INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from November 1952 to 
August 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  A 
November 2007 rating decision granted service connection for 
intertrigo and assigned a noncompensable disability 
evaluation, and denied service connection for skin cancer, 
bullous pemphigoid (also claimed as skin rash), including as 
due to exposure to Agent Orange, and frostbite of the 
bilateral lower extremities.  In a November 2008 rating 
decision, the RO denied entitlement to service connection for 
bilateral peripheral neuropathy of the lower extremities as 
residuals of frostbite.  Jurisdiction of the Veteran's case 
is currently with the VA RO in Atlanta, Georgia.

In his January 2009 substantive appeal, the Veteran requested 
to testify at a hearing at the RO before a Veterans Law 
Judge.  However, in an April 2010 signed statement, he 
withdrew his hearing request.  As such, the Board is of the 
opinion that all due process requirements were met regarding 
the Veteran's hearing request.  

The issue of entitlement to service connection for residuals 
of frostbite of the bilateral lower extremities, claimed as 
peripheral neuropathy, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record preponderates against a finding 
that the Veteran's skin cancer, bullous pemphigoid, is 
etiologically related to his active military service.

2.  The Veteran's service-connected intertrigo does not 
affect at least 5 percent of the entire body or of exposed 
areas and it does not require systemic therapy.


CONCLUSIONS OF LAW

1.  Skin cancer, bullous pemphigoid, was not incurred or 
aggravated in service, and it may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

3.  The schedular criteria for an initial compensable rating 
for intertrigo are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.118, Diagnostic Codes 7800-7806, 7820 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  Prior to the initial adjudication of 
the claims, RO letters dated in April and May 2007 informed 
the Veteran of all three elements for a claim of service 
connection as required by 38 C.F.R. § 3.159(b), as stated 
above, and of how VA determines disability ratings and 
effective dates.  An additional letter was sent to the 
Veteran in June 2008, and the claims were readjudicated in a 
February 2010 supplemental statement of the case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

With respect to the claim for a higher rating for intertrigo, 
the Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided in April and May 2007 before service connection was 
granted was legally sufficient, VA's duty to notify on this 
issue has been satisfied.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Veteran's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Some of the 
Veteran's service records are unavailable according to March 
and May 2007 notices from the National Personnel Records 
Center (NPRC).  The Board recognizes that there is a 
heightened obligation to assist the Veteran in the 
development of his claim, a heightened obligation to explain 
findings and conclusions, and to consider carefully the 
benefit of the doubt rule in cases.  Russo v. Brown, 9 Vet. 
App. 46 (1996).

The Veteran was also afforded a VA examination in August 
2007.  38 C.F.R. § 3.159(c)(4).  This examination is adequate 
as the claim file was reviewed, the examiner reviewed the 
pertinent history, examined the Veteran, and provided a 
written opinion and rationale.  The records satisfy 38 C.F.R. 
§ 3.326.  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties 
to notify and assist have been met, there is no prejudice to 
the Veteran in adjudicating this appeal.


II.	Service Connection

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a Veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and a malignant tumor becomes manifest to a 
compensable degree within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

"[I]n order to establish service connection or service-
connected aggravation for a present disability the veteran 
must show: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 
(Fed. Cir 2004).

As noted above, given that some of the Veteran's service 
records are unavailable, judicial case law increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the appellant; 
however, it does not lower the legal standard for proving a 
claim for service connection.  Russo.  It is unfortunate that 
some of the Veteran's service records are currently 
unavailable; however, a grant of service connection for skin 
cancer, bullous pemphigoid, requires an etiological link 
between the claimed in-service disorder/event and the 
currently claimed disability.

In this case, the Veteran contends, in pertinent part, that 
he was exposed to Agent Orange and/or DDT in service, and 
that such exposure caused his claimed skin cancer and/or 
bullous pemphigoid.

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 
3.307.

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease to a degree of 10 
percent or more at any time after service (except for 
chloracne and acute and sub acute peripheral neuropathy which 
must be manifested within a year of the last exposure to an 
herbicide agent during service), the veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases include 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea); and certain types of soft-tissue sarcoma. 38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 
3.313 (2007).

Specifically, the Secretary of VA has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for enumerated other disorders, that 
include skin cancer; and, any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See, e.g., Notice, 68 Fed. 
Reg. 27,630-41 (May 20, 2003); 72 Fed. Reg. 32,395- 407 (June 
1, 2007); and Notices at 61 Fed. Reg. 57,586-589 (1996); 64 
Fed. Reg. 59,232-243 (1999); and 67 Fed. Reg. 42,600-608 
(June 24, 2002).  See also Veterans and Agent Orange: Update 
2006 (2007).

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, 
presumption is not the sole method for showing causation.

In light of the foregoing, service connection may be presumed 
for residuals of Agent Orange exposure by showing two 
elements.  First, the Veteran must show that he served in the 
Republic of Vietnam during the Vietnam era.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e), or otherwise establish a nexus to service.  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997).

The first determination to be clarified is whether the 
Veteran was exposed to Agent Orange.  The above-described 
presumptions apply only to Veterans who actually served on 
the land mass of the Republic of Vietnam.  The Veteran did 
not serve in the Republic of Vietnam during the Vietnam era.  
Rather, he contends that he was exposed to chemical agents, 
including Agent Orange and DDT, while serving along the 
Demilitarized Zone (DMZ) in Korea from 1953 to 1954.

The United States Department of Defense (DOD) has confirmed 
that Agent Orange was used along the DMZ in Korea from April 
1968 to July 1969.  DOD defoliated the fields between the 
front line defensive positions and the south barrier fence. 
Therefore, VA has determined that, if a veteran who served in 
Korea during this time period belonged to one of the units 
identified by DOD, then herbicide exposure will be presumed 
on a factual basis.  See MR21-1MR, Part IV, Subpart ii, 
Chapter 2 § C, 10; see also Combee v. Brown; Stefl v. 
Nicholson, 21 Vet. App. 120 (2007).  In such cases the 
disease presumptions outlined above will apply.  See MR 21-1 
MRZ, Part IV, Subpart ii, Chapter 2§ C, 10; see also Veterans 
Benefits Administration (VBA) "Fact Sheet" distributed 
September 2003.

The Veteran's Report of Separation from Service (DD Form 214) 
reveals that he evidently served in Korea while on active 
duty from 1952 to 1954.  He has stated that he served in 
Korea from January 1953 to July 1954 (see his January 2008 
written statement).  He did not serve in the Republic of 
Vietnam during the Vietnam era nor did he serve along the DMZ 
in Korea from April 1968 through July 1969.  Thus, his claim 
for presumptive service connection for skin cancer, bullous 
pemphigoid, based on exposure to Agent Orange fails.

Private medical records, dated from 2000 to 2006, from D. 
Papadopoulos, M.D., a dermatologist, reflect the Veteran's 
repeated treatment since 2000 for basal cell carcinomas and 
other skin cancers.  In mid-2006, VA and non-VA medical 
records indicate that dermatologists, including Dr. 
Papadopoulos, diagnosed the Veteran with bullous pemphigoid.

In August 2007, the Veteran underwent a VA examination of his 
skin.  According to the examination report, the Veteran was 
treated in service for intertrigo and, in 2006, private and 
VA physicians diagnosed him with bullous pemphigoid.  The 
Veteran had multiple blisters on his chest, neck, scalp, 
right shoulder, and back with no active lesions.  The final 
diagnoses include bullous pemphigoid that appeared to be well 
controlled with prescribed medication.  In the VA examiner's 
opinion, the Veteran's bullous pemphigoid was diagnosed in 
2006 and was "less likely as not related to [his] 
intertrigo" for which he was treated in service.  According 
to the VA examiner, bullous pemphigoid was a condition where 
the cause was unknown and resulted in an autoantibody 
reaction.  The VA examiner said that there was "no 
information documented in the literature as to any 
relationship to intertrigo that was a fungal or mycotic skin 
condition."  

A January 2008 signed statement from Dr. Papadopoulos is to 
the effect that he treated the Veteran for many years and 
that the Veteran had "multiple biopsies which have not 
yielded...definitive diagnoses".  According to Dr. 
Papadopoulos, "there is a possibility that [the Veteran's] 
skin condition may be related to exposure to DDT when he 
served in the Korean War".

According to a January 2008 note made a VA social worker, the 
Veteran believed that he was exposed to DDT (in air and 
water) on the DMZ while in Korea and requested information 
about DDT and Agent Orange.

The Veteran has contended that service connection should be 
granted for skin cancer, bullous pemphigoid.  In January 
2008, he stated that he broke out with a rash during service, 
went to first aid, and was given an ointment.  When he got 
out of service, he reportedly broke out again.  He stated 
that he started having blisters on his head and upper body 
about two years ago, i.e., in approximately 2006.  He also 
stated that he started to have skin cancer 35 to 40 years 
ago, i.e., in approximately 1968.  

Although the evidence shows that the Veteran has been treated 
for various skin cancers and currently has bullous 
pemphigoid, no competent medical evidence has been submitted 
to show that this disability is related to service or any 
incident thereof.  The record reflects that, aside from 
intertrigo, his skin was normal on separation from service 
and the first post service evidence of record of skin cancer 
is from 2000, and bullous pemphigoid was diagnosed in 2006, 
more than 45 and 50 years, respectively, after the Veteran's 
separation from service.  Moreover, in August 2007, a VA 
examiner who reviewed the Veteran's medical records and 
performed a clinical examination, opined that it was less 
likely as not that the Veteran's bullous pemphigoid was 
related the intertrigo that he was treated for during 
service.  The VA examiner said that bullous pemphigoid was a 
condition of unknown cause and resulted in an autoantibody 
reaction and that there was no documented information in the 
literature as to any relationship to intertrigo which was a 
fungal or mycotic condition.  

The Veteran's statements that he had a skin rash during 
service are credible and supported by the service treatment 
records.  However, this was diagnosed as intertrigo, for 
which he is service connected.  The Veteran has stated that 
he was not diagnosed as having skin cancer and bullous 
pemphigoid until many years after his separation from 
service.  While the Veteran maintains that his current skin 
conditions are related to his active service, as a lay 
person, he is not competent to establish a medical diagnosis 
or show a medical etiology merely by his own assertions 
because such matters require medical expertise.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  So, while he 
is competent and credible to report that he was treated for a 
skin rash during service and had continuing symptoms, he is 
not competent to diagnose it as skin cancer or bullous 
pemphigoid, and the competent medical evidence of record 
shows that the skin condition he had during service was 
intertrigo.

In support of his claim, the Veteran would point to the 
January 2008 signed statement from Dr. Papadopoulos, who 
opined that there was "a possibility" that the Veteran's 
skin condition "may be related to exposure to DDT" when he 
served in Korea.  

However, service connection cannot be predicated on a resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; 
Perman v. Brown, 5 Vet. App. 237, 241 (1993) (an examining 
physician's opinion to the effect that he cannot give a "yes" 
or "no" answer to the question of whether there is a causal 
relationship between one disorder and another is "non- 
evidence").  More importantly, there is simply no objective 
evidence of record showing that the Veteran was ever exposed 
to DDT during active service, other than his uncorroborated 
assertions.  The Veteran has stated that while he was in 
Korea planes came over spraying and a few days later he 
noticed that foliage died on bushes.  He stated that he was 
told that this was DDT.  However, he is not competent to 
determine what, if any, chemicals were sprayed, and hearsay 
evidence is of limited probative value.  

The Board also notes that there is no evidence of record 
indicating that the Veteran's service-connected intertrigo 
caused or aggravated his bullous pemphigoid or skin cancer.  
See 38 C.F.R. § 3.310.

The evidence in this case is not so evenly balanced as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance of the objective and 
probative evidence of record is against the Veteran's claim 
for service connection for skin cancer, bullous pemphigoid, 
including as due to exposure to Agent Orange and DDT, and his 
claim must be denied.


III.	 Increased Rating

The present appeal involves the Veteran's claim that the 
severity of his service-connected intertrigo warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service- 
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Under Fenderson v. West, 12 Vet. App. 119, 125-26 (1999), 
when a veteran appeals the initial rating for a disability, 
VA must consider the propriety of a "staged" rating based on 
changes in the degree of severity of it since the effective 
date of service connection.

In the November 2007 rating decision, the RO granted service 
connection for intertrigo and assigned an initial 
noncompensable disability evaluation under Diagnostic Code 
7820, pertaining to infections of the skin not listed 
elsewhere in the rating criteria.  This code section provides 
that disfigurement of the head, face, or neck is to be rated 
under Diagnostic Code 7800; scarring is to be rated under 
Diagnostic Codes 7801-7805; or dermatitis is to be rated 
under Diagnostic Code 7806, depending upon the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7820.

VA and non-VA medical records, dated from 2006 to 2009, 
indicate that the Veteran was regularly seen by 
dermatologists for various skin disorders, although not 
specifically for intertrigo.

During the August 2007 VA examination, the Veteran reported 
that his intertrigo started in 1954 with an itchy underarm 
rash alternately on his left and right armpits and that also 
involved a rash on his ankles, the back of his knees, his 
groin area, and the antecubital area.  In service in Korea, 
he said a topical cream was prescribed that cleared the rash.  
However, he reported that the rash continued recur without 
any particular pattern.  The Veteran said that the itchy rash 
came and went, was variable as to location(s) on his body, 
and he could have a period of years when he did not have a 
rash breakout.  He had not been prescribed topical 
medications for the intertrigo since military service and was 
not currently treated for the condition.  Objectively, the 
Veteran was observed to have an active skin rash in the right 
axillary area and red plaque underneath his armpit that was 
U-shaped.  It had a slight peripheral scale and measured 10.5 
centimeters (cm.) long and 4.0 cm. wide.  In the groin area, 
he had bilateral hyperpigmented circumscribed patches.  Final 
diagnoses included intertrigo that involved the right 
axillary area and the bilateral groin area.  Zero percent of 
exposed areas was affected and 3 percent of the entire body 
was affected.  There was no scarring or disfigurement and the 
VA examiner referenced the (more than two dozen) color 
medical photographs of the Veteran's body taken at that time 
that are of record.

An October 2009 VA outpatient record indicates that the 
Veteran's prescribed medications included a topical cream 
(Urea) to apply to his skin for an active skin condition. 

As the Veteran's intertrigo does not involve his head, face, 
or neck, and there was no scarring, Diagnostic Codes 7800, 
7801, 7802, 7803, 7804, and 7805 are not applicable.  

There is no diagnostic code that specifically pertains to 
intertrigo.  The Veteran's skin condition may rated by 
analogy to DC 7806.  Under DC 7806 for dermatitis or eczema, 
a 10 percent rating requires that at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas be 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs be required 
for a total duration of less than six weeks during the past 
12-month period.  38 C.F.R. § 4.118, DC 7806.  A 30 percent 
rating requires that 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas be affected, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs be required for a total duration of six weeks or more, 
but not constantly, during the past 12- month period.  Id.  A 
60 percent rating requires more than 40 percent of the entire 
body, or more than 40 percent of exposed areas be affected, 
or constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period.  Id.

The Board is aware of the Court's decision in Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994), a case that, like this 
one, concerned the evaluation of a service-connected disorder 
that fluctuated in its degree of disability, that is, a skin 
disorder that had "active and inactive stages" or was subject 
to remission and recurrence.  See Ardison v. Brown, 6 Vet. 
App. at 408; see also Bowers v. Derwinski, 2 Vet. App. 675, 
676 (1992) (holding that "it is the frequency and duration of 
the outbreaks and the appearance and virulence of them during 
the outbreaks that must be addressed.").  Thus, the 
frequency, duration, and outbreaks of skin disease 
exacerbations must be addressed and the skin disorder should 
be considered, whenever possible, at a time when it is most 
disabling.

The August 2007 VA examiner reported an active skin rash 
present in the Veteran's right axillary area with red plaque 
underneath his armpit that was U-shaped, had a slight 
peripheral scale, and measured 10.5 cm long and 4.0 cm. wide.  
No percent of exposed areas was affected and 3 percent of the 
Veteran's entire body was affected by the intertrigo, 
according to the VA examiner.

Upon review of the probative medical evidence of record, and 
with consideration of the Court's holding in Ardison, the 
Board concludes that an initial compensable rating is not 
warranted for the Veteran's skin disability at any time 
during the appellate period, as there is no clinical evidence 
that at least 5 percent of the entire body or of the exposed 
areas were affected.  Exposed areas were not affected and 
only 3 percent of the Veteran's entire body was affected by 
the intertrigo.  Nor is there any evidence that intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the past 12-month period.  Rather, 
in August 2007 the Veteran stated that he was not currently 
medically treated for the condition.

Therefore, the preponderance of the objective and competent 
evidence of record is against an initial compensable rating 
for the Veteran's service-connected intertrigo.  The evidence 
is not so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. § 5107(b).

The Board has also considered whether the Veteran's skin 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, and provide for a greater evaluation for 
additional or more severe symptoms; thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The symptoms associated with the Veteran's intertrigo (i.e., 
an itchy rash that comes and goes) are not shown to cause any 
impairment that is not already contemplated by the rating 
criteria, and the Board finds that the rating criteria 
reasonably describe his disability.  For these reasons, 
referral for consideration of 
an extraschedular rating is not warranted for this claim.


ORDER

Entitlement to service connection for skin cancer, bullous 
pemphigoid, including as due to exposure to Agent Orange and 
DDT, is denied.

Entitlement to an initial compensable evaluation for 
intertrigo is denied.


REMAND

The Veteran seeks service connection for residuals of 
frostbite of his bilateral lower extremities, claimed as 
peripheral neuropathy.  In written statements in support of 
his claim, including in January 2008, he described his 
exposure to the cold while serving in Korea from 1953 to 
1954.  Service treatment records dated in January 1953 
reflect the Veteran's complaint of foot pain for which hot 
soaks were prescribed.

VA outpatient medical records dated through 2009 indicate 
that the Veteran was diagnosed with diabetes mellitus.  A 
January 2008 signed statement from B.R. Drexinger, M.D., a 
neurologist, is to the effect that the Veteran was treated 
for peripheral neuropathy that the physician felt was most 
likely due to frostbite that he had in Korea.  Results of an 
electromyography/nerve conduction (EMG/NCV) study of the 
Veteran's upper extremities performed in February 2008 were 
interpreted by Dr. Drexinger as abnormal.  Electrical 
evidence of a generalized sensorimotor peripheral neuropathy 
that was nonspecific in etiology was noted.  

A September 2008 VA outpatient record reflects the Veteran's 
history of frostbite and complaint of lower extremity pain 
with a recent EMG study.  The assessment included lower 
extremity neuropathy with history of frostbite in service for 
which gabapentin was prescribed. 

A September 2009 signed statement from Phillip R. Rogers, 
M.D., is to the effect that the Veteran suffered from 
peripheral neuropathy that was due to frostbite incurred 
during active service in Korea in 1954.  

According to an October 2009 VA outpatient record, the 
Veteran complained of increased paresthesia and pain in his 
lower extremities and used elastic stockings.  It was noted 
that his private EMG showed sensorimotor peripheral 
neuropathy.  The assessment included peripheral neuropathy.

Here, the Veteran seeks service connection for residuals of 
frostbite of his lower extremities and two private physicians 
agree that he has peripheral neuropathy.  However, the 
February 2008 EMG/NCV study only addresses diagnostic 
findings regarding the Veteran's upper extremity peripheral 
neuropathy.  It is unclear to the Board if the Veteran also 
has peripheral neuropathy of his lower extremities.  Thus, 
the Board believes he should be afforded a VA examination to 
determine the etiology of any diagnosed bilateral lower 
extremity disorder found to be present.

Recent VA medical records dated since October 2009 should be 
obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

 1.  Obtain all medical records 
regarding the Veteran's treatment at 
the VAMC in Atlanta and the VA NE 
Georgia/Oakwood Community Based 
Outpatient Clinic for the period from 
October 2009 to the present.  

2.  Then, the Veteran should be 
afforded an appropriate VA examination.  
The claims file should be made 
available to the examiner for review in 
conjunction with the examination.  A 
complete history of the claimed 
disorder should be obtained from the 
Veteran.  All indicated tests and 
studies should be conducted, and all 
clinical findings reported in detail.

The examiner should be asked to 
identify all disabilities of the lower 
extremities found to be present, 
including any peripheral neuropathy.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that any current disability of 
the lower extremities, including 
peripheral neuropathy, had its clinical 
onset during active service or is 
related to any in-service disease, 
event, or injury, including exposure to 
cold.  

In rendering an opinion, the examiner 
is requested to address the opinions 
rendered by Dr. Drexinger in January 
2008 and Dr. Rogers in September 2009.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  The AMC should review the medical 
opinion obtained to ensure that the 
Board's remand directives were 
accomplished.  Return the case to the 
examiner if all questions posed were 
not answered.

4.  Finally, readjudicate the claim on 
appeal.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


